DETAILED ACTION
The following Office action concerns Patent Application Number 16/954,516.  Claims 1-21 are pending in the application.
The applicant’s amendment filed November 30, 2021 has been entered.
The applicant’s IDS has been considered.  Where a translation of a foreign patent document is indicated on the IDS and no translation appears in the record, the entry has been lined through as not being considered.  If an English abstract is provided but a translation of the full document is not provided, then the IDS should note that an English abstract is provided and the translation box should remain unchecked.
Election/Restrictions
A restriction requirement was sent to the Applicant on September 23, 2021.  The Applicant was required to elect among several groups of inventions and several species of a compound of formula (I).  The Applicant responded to the restriction requirement on November 23, 2021 and elected Group I, claims 1-15, with traverse.  The applicant also elected a species of a compound of formula (I) containing exactly one group of formula (A).  In traversing the restriction requirement, the Applicant argues that the invention provides a special technical feature which makes a contribution over the prior art.  However, the rejection over Eum et al discussed below shows that the invention 
Accordingly, claims 6-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to non-elected inventions or species.
Claim Rejections - 35 USC § 112
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 112 that form the basis for the rejections under this section made in this Office action:
(b) CONCLUSION.-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-5 and 21 are rejected under 35 U.S.C. § 112(b) because the Markush limitation “...selected from...and...” is indefinite for having improper Markush form. See MPEP § 2173.05(h). It is unclear if the term “and” in the list of elements requires all of the elements to be included.  The above limitation occurs in claim 1 in the definition of terms L1, X, Ra, R1, R2 and R3; in claim 2; in claim 3 in the definition of terms X1, Ar1 and Ar2; in claim 4 in the definition of terms Ar1, Ar2, L1, X, Ra, R1, R2 and R3; and in claim 21.  A proper Markush limitation has the form “selected from the group consisting of...and...”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 21 are rejected under 35 U.S.C. § 102 as being anticipated by Eum et al (WO 2010/126270, included in the applicant’s IDS).  
Eum et al teaches an organic electroluminescent compound having the structure:

    PNG
    media_image1.png
    177
    225
    media_image1.png
    Greyscale
(Ex. 58, p. 11).  The above compound satisfies claimed formula 
Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Young whose telephone number is (571) 270-5078.  The examiner can normally be reached Monday through Friday, 8:30 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached at 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./WILLIAM D YOUNG/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        January 3, 2021